Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          
                                          
                                                    Response to Amendment
Based on applicant’s amendment, filed on 10/21/2021, see page 2 through 13 of the remarks, also telephone interview on November 16, 2021, with respect to cancellation of claims 5, 16-19, 22-43, 51, and amended claims 1, 9, 13, 20, 21, 44 and 48, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112(b); 35 U.S.C. 101; rejections and rejection of 103(a) for claims 1-4, 6-15, 20-21 and 44-50, are hereby withdrawn.    
             The claims 1-4, 6-15, 20-21 and 44-50 now renumbered as 1-23 are allowed.  

                                                EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Kevin C. Amendt, Reg No. 69,361), on November 16, 2021, without traverse.

           The amended claims 1, 9, 13, 20, 21, 44 and 48 as follows: 
          Cancel claims 5, 16-19, 22-43 and 51.

           Claim 1. (Currently Amended) A method for reducing or treating one or more symptoms of hemianopia or spatial neglect in a patient in need thereof, the hemianopia or the spatial neglect being a result of a brain injury to the patient, the method comprising:
           positioning the patient in front of a display, 
           providing a video clip or an image on the display, 
           	marking a region of interest on the video clip or image with a dynamic cue or content guide, wherein the region of interest on the video clip is determined by at least tracking gaze patterns of a plurality of healthy patients, wherein the region of interest is determined using a measure of a central tendency of a two-dimensional distribution of gaze points of a majority of the plurality of healthy patients viewing the video clip or image, and
           thereby reducing or treating one or more symptoms of hemianopia or spatial neglect in the patient.
           Claim 5. (Canceled) 
           Claim 9. (Currently Amended) The method of claim 1, wherein the region of interest is updated 
           Claim 13. (Currently Amended) A method for reducing or treating one or more symptoms of a cognitive disorder in a patient in need thereof, the cognitive disorder being a result of a brain injury to the patient, the method comprising:
          positioning the patient in front of a display, 
providing a video clip or an image on the display, 
wherein the region of interest is determined using a measure of a central tendency of a two-dimensional distribution of gaze points of a majority of the plurality of healthy patients viewing the video clip or image, and
           thereby reducing or treating one or more symptoms of the cognitive disorder in the patient.
           Claims 16-19. (Currently Amended)
           Claim 20. (Currently Amended) The method of claim [[16]] 1, wherein the method is continued every 24 hours, every 48 hours, or every 96 hours.
           Claim 21. (Currently Amended) The method of claim [[16]] 1, wherein the method is continued on a regime of every four days, every week, every 10 days, every 14 days, every month, every 2 months, every 3 months, or every 4 months.
           Claims 22-43. (Canceled) 
           Claim 44. (Currently Amended) A system for reducing or treating one or more symptoms of hemianopia or spatial neglect in a patient in need thereof, the hemianopia or the spatial neglect being a result of a brain injury to the patient, the system comprising:
           a display configured to provide a video clip or an image and to mark a region of interest on the video clip or image with a dynamic cue or content guide thereby reducing or treating one or more symptoms of hemianopia or spatial neglect in the patient, wherein the region of interest on the video clip is determined by at least tracking gaze patterns of a plurality of healthy patients, wherein the region of interest is determined using a measure of a central tendency of a two-dimensional distribution of gaze points of a majority of the plurality of healthy patients viewing the video clip or image.
           Claim 48. (Currently Amended) The system of claim 44, wherein the region of interest is updated every  
           Claim 51. (Canceled) 


                                              REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to tracking patient motion and deformation inimage guided surgery, without using fiducial markers.  
           Based on applicant’s amendment, with respect to claim 1 representative of claims 13 and 44, the closest prior art of record (Wood and Deepti), Wood reference is directed to a stimulus can be accomplished by providing a stimulus, recording a free recall response in natural language of the stimulus by a subject, and determining automatically a similarity. The similarity is between the recorded free recall response and a database comprising one or more control responses associated with the stimulus, but neither Wood nor Deepti teaches or suggest, among other things, “marking a region of interest on the video clip or image with a “dynamic cue or content guide”, wherein the region of interest on the video clip is determined by at least “tracking gaze patterns” of a plurality of healthy patients, wherein the region of interest is determined using a measure of a “central tendency of a two-dimensional distribution of gaze points” of a majority of the plurality of healthy patients viewing the video clip or image, and thereby reducing or treating one or more symptoms of hemianopia”.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667   
November 18, 2021